BEER, Judge
(concurs).
I am in full agreement with the majority opinion. I wish only to make this additional observation:
The trial court’s finding that the decedent did not intentionally seek to deceive (with which we do not agree) is only understandable when viewed in light of the burden that one is required to carry in order to prove such intent.
The decedent’s incorrect and untrue re- ' sponses materially affected the acceptance of the risk. True and correct answers to certain critical questions would have resulted in outright rejection of the application. Thus, a plain and undistorted juxtaposing of LSA-R.S. 22:619(B) to the undisputed facts of this case would, were it not for Gay v. United Benefit Life Insurance Company, supra, require dismissal of plaintiff’s claim without the necessity to adjudicate the nebulous issue of decedent’s intent.